Citation Nr: 1527967	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for schizophrenia, prior to February 3, 2012.

2.  Entitlement to an effective date earlier than November 12, 2010, for a grant of entitlement to a total rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	J. Michael Woods



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 3, 2012, the Veteran's schizophrenia has been primarily manifested by total occupational and social impairment.

2.  The May 2009 rating decision implicitly denied entitlement to a TDIU.

3.  The Veteran did not submit a claim, either formal or informal, for entitlement to TDIU between May 2009 and November 12, 2010.

4.  In a May 2009 rating decision, the RO denied the claim of service connection for PTSD; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

5.  The additional evidence received since the May 2009 rating decision raises a reasonable possibility of substantiating the claim for PTSD.


CONCLUSION OF LAW

1.  The criteria for a 100 percent disability rating prior to February 3, 2012 for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date prior to November 12, 2010, for the grant of entitlement to TDIU, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400, 4.16 (2014).

3.  The May 2009 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

4.  The criteria for reopening the previously denied claim for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5013(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As discussed below, sufficient evidence is of record to grant the maximum 100 percent rating for service-connected schizophrenia.  This represents the maximum benefit that can be assigned by law (either by schedular or extraschedular application), and is thus a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, no further development is needed with respect to this claim.

The Veteran's claim regarding TDIU arises from his disagreement with the effective date following the grant of entitlement.  Once entitlement to TDIU is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Standard March 2009, December 2010 and December 2011 letters satisfied the duty to notify provisions with respect to the remaining issues on appeal.  

The Veteran's service and personnel treatment records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran was provided VA medical examinations in February 2011 and February 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9204 for schizophrenia, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9204, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran contends that he is entitled to a rating higher than 70 percent prior to February 3, 2012 for his service-connected schizophrenia.  The Veteran has been granted a 100 percent disability rating from February 3, 2012 based on a February 2012 VA examination.  Although the February 2012 examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood that equate a 70 percent disability rating, the examiner also stated that the Veteran's paranoia and bizarre behavior interfere substantially within the social and occupational arenas and they are believed to be direct results of his previously diagnosed schizophrenia.

Prior to February 3, 2012, the Veteran's symptoms were not substantially different from his symptoms from February 3, 2012 forward, for which he is already assigned at 100 percent disability rating.  Also, his GAF scores have been between 44 and 46 consistently throughout the entire appellate period, indicating serious symptoms.  

During the February 2011 VA examination, the Veteran has stated that he lived alone, has no friends and his family thinks he is crazy.  He reported having depression and the examiner noted that he was on medication for this.  He reported that he went on drinking binges and was arrested for driving under the influence in December 2010.  The examiner noted that the Veteran had been jailed pursuant to a physical conflict with construction workers, although he denied being assaultive.  The Veteran stated that he found it hard to talk to people, including employers, and would talk to people who are not there.  The examiner noted that a designation of individual unemployability would be appropriate in the Veteran's case.  He was diagnosed as having moderately severe schizophrenia, paranoid type, chronic.

Overall, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, his symptoms of schizophrenia have resulted in a disability picture that more nearly approximates total occupational and social impairment throughout the appeal period, due to symptoms of trouble sleeping, confusion, hyper-startle response, fluctuation in energy, irritability, isolation, avoidance, bizarre behavior, disorganization, memory loss, paranoia, nightmares, and flashbacks.  Affording the Veteran the benefit of the doubt, the Board finds that that the record supports the 100 percent rating prior to February 3, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In sum, the Board concludes that a 100 percent rating prior to February 3, 2012 is warranted for schizophrenia.  As 100 percent is the maximum evaluation allowed, a higher evaluation is not available, on either a schedular or extraschedular basis.


III. Earlier Effective Date

The Veteran argues that an earlier effective date of May 2, 2008 is warranted for his grant of a TDIU.  The Board notes that a May 2, 2008 VA treatment record was treated by the RO as an informal claim for an increased rating.  The Veteran appears to argue that this document should also be construed as a claim for a TDIU.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board agrees that this document is an informal claim for a TDIU but finds that this does not alter the current effective date for the award of a TDIU.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record does not contain any communication from the Veteran dated May 2008.  However, there is a May 2, 2008 VA treatment record which reflects the Veteran received treatment for his schizophrenia disorder, which the RO considered as an informal claim for an increased rating for his service-connected schizophrenia.  The holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), dictates that a claim for an increased rating will also include a claim for a TDIU where the Veteran alleges, or there is evidence of, unemployability.  The May 2008 medical treatment record is therefore also considered an informal claim for TDIU.  However, the TDIU claim is part and parcel of the claim for an increased rating for service-connected schizophrenia as a request for TDIU is "not a separate claim for benefits," but is best analyzed as a request for an appropriate disability rating "as part of a claim for increased compensation."  Id.

Although the May 2009 rating decision which stemmed from the May 2008 informal claim did not expressly refer to the TDIU portion of the claim, the Board finds that the TDIU claim was implicitly denied.  "The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.  Significantly, the Court has noted that, "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling."  Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).  This point was reiterated in Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).

Locklear also provides specific and distinguishable circumstances where a TDIU claim is not implicitly denied in a decision rating a disability.  In that case, a Board decision granted a 10 percent disability rating for schizophrenia, but also referred the issue of TDIU to the RO for appropriate action.  Id. at 313.  At that point, the Board explicitly bifurcated the claim into an adjudication of the appropriate schedular rating for schizophrenia and a separate adjudication of the TDIU issue. This is important because once a claimant sees "a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  Id. at 316 (emphasis in original).

Furthermore, the Court has set forth four factors that are to be taken into consideration when applying the implicit denial rule.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010). They are: (1) relatedness of claims; (2) specificity of adjudication; (3) timing of claims; and (4) representation.  Id. at 212-13.

Unlike Locklear, in the Veteran's case, the TDIU claim was not bifurcated by the RO when it was adjudicated in May 2009 and the notice was provided in June 2009.  As set forth in Ingram, because the RO denied a rating in excess of 50 percent, it is reasonable to say that the Veteran would understand that his disability was rated at less than the total rating he had claimed.  This interpretation takes into account the Cogburn factors.  In consideration of the case law regarding the implicit denial rule and the facts of the Veteran's case, the Board finds that any issue of entitlement to TDIU raised in the May 2008 informal claim for an increased rating was implicitly denied by the May 2009 rating decision.  After the June 2009 notice letter that informed the Veteran of the May 2009 rating decision, the Veteran did not submit any correspondence until a claim for "service connection for PTSD, nightmares, night sweats, and high anxiety" was received on November 12, 2010.  Specifically, the Veteran did not appeal the May 2009 decision nor did he submit any communication that could be interpreted as a notice of disagreement within one year of that decision.  Additionally, the Veteran did not submit any new and material evidence within one year of the May 2009 decision.  Thus, as the May 2009 rating decision is final, the May 2008 informal claim cannot serve to establish an effective date for the current TDIU claim.  See generally Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 U.S.C.A. § 3.156(b).

Review of the record shows that the RO accepted the Veteran's supplemental claim for compensation received on November 12, 2010 as a claim for entitlement to a higher rating for schizophrenia.  In March 2011, the RO denied the claim for a higher rating for schizophrenia and in the December 2011 notice of disagreement, the Veteran disputed the March 2011 decision and stated that TDIU should have also been considered.  In the January 2013 rating decision on appeal, the RO granted entitlement to TDIU and assigned an effective date of November 12, 2010, the date of claim.  This is consistent with the holding in Rice.

After the May 2009 implicit denial of TDIU, the Veteran did not submit any correspondence until the November 12, 2010 supplemental claim for compensation.  Accordingly, the Board finds that there is no claim pending prior to November 2010.

The Board finds that the RO has assigned the earliest possible effective date provided by law and an earlier effective date is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any earlier effective date for TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

IV. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in May 2009, the RO denied service connection for PTSD on grounds that there was no medical evidence showing that the Veteran had PTSD that was related to service and no verified stressor.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records that showed that the Veteran was diagnosed as having brief reactive psychosis manifested by confusion, disorientation, delusions and auditory hallucinations.  He had personal and unit conflicts and military impairment.  Also contained in the record were VA treatment records containing treatment for bipolar disorder and a March 2009 VA examination diagnosing the Veteran as having schizophrenia and major depressive disorder.  

With respect to defining the scope of the claim encompassed by PTSD, the Board notes that the Veteran is currently service connected for schizophrenia; therefore, this condition is not included in the current claim for entitlement to service connection for PTSD.  

The Board acknowledges that distinctly diagnosed diseases are usually considered separate claims.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Nonetheless, in determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is instead tantamount to evidence addressing an element of a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the instant case, the Veteran has consistently referred to PTSD.  Although there have been multiple psychiatric diagnoses provided over the years, it is clear the Veteran has been claiming entitlement to service connection for his psychiatric symptoms, however diagnosed, and he specifically refers to PTSD.  For these reasons, the Board finds that the current claim is the same claim as was denied in 2009 and that new and material evidence is needed to reopen.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in November 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for PTSD consists, in part, of statements from the Veteran dated March 2011 and August 2011 regarding details of his claimed inservice stressor.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the inservice stressor the Veteran claims caused his PTSD, the lack of such evidence was in part the basis for the previous denial of reopening the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  38 U.S.C.A. § 5108.

For this reason, the claim of service connection for PTSD is reopened and is addressed further in the remand section.


ORDER

An increased evaluation of 100 percent for the service-connected schizophrenia prior to February 3, 2012 is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an effective date earlier than November 12, 2010, for a grant of entitlement to TDIU is denied.

The application to reopen the claim of service connection for PTSD is granted and, to this extent only, the appeal is granted.


REMAND

VA examinations dated March 2009, February 2011, and February 2012 regarding are inadequate for adjudication purposes as the examiners' findings that the Veteran did not meet the criteria for PTSD were not definitive opinions nor were they supported by adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This is particularly troublesome given that some VA treatment records appear to diagnose PTSD, although it is unclear if this is by history only.  Due to these inadequacies, a new medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a qualified mental health professional.  The Veteran need not be re-examined unless an examination is deemed necessary.  

The examiner is asked to review the records for the entire appellate period and provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran meets, or met at any time during the course of the appeal, the criteria for a diagnosis of PTSD, and, if so, whether it is related to the Veteran's period of active service.

If PTSD is found at any point during the course of the appeal, the examiner must clearly identify the stressors upon which the diagnosis of PTSD was made.

If the examiner opines that the Veteran currently does not, and did not meet at any time during the course of this appeal, the criteria for a diagnosis of PTSD, a rationale to support this opinion must be provided, to include explaining why the PTSD diagnoses in VA treatment records are not valid.

The examiner's opinion must be based on the Veteran's specific case and consider the arguments presented by the Veteran.  

2.  Finally, after conducting any additional development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


